Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the RCE filed 6/16/2021, wherein claims 1-7,14-21 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim(s) 1-7,14-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “the first lace member extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels”. The limitation that the first lace member extends through the plurality of loop channels and each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels lacks support in the original disclosure and therefore constitutes new matter because according to applicant’s specification, the first lace member only extends through one loop channel and each of the plurality of loop channels is not configured to redirect the first lace member because each loop channel receives a separate lace member (para. 64, first loop channel, 447, figs. 1-5).

Claim 21 recites the limitation “the first lace member extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels”. The limitation that the first lace member extends through the plurality of loop channels and each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace 

All remaining claims are rejected as depending from a rejected base claim.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7,14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “the first lace member extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the 
Regarding claim 6, it is unclear how the motorized tensioning device includes a housing unit when claim 1 recites that the motorized tensioning device is enclosed within a housing unit. It seems from claim 1 that the housing unit is not part of the motorized tensioning device because it encloses the motorized tensioning device. It is also unclear whether the housing unit of claim 1 is the same housing unit as claim 6 because claim 6 recites “a housing unit”. For the purposes of this office action, the examiner is interpreting the housing unit of claims 1 and 6 as referring to the same structure.
Regarding claim 14, it is unclear what is meant by “the first lace member extending through the plurality of loop channels and entering a medial side of the 
Regarding claim 20, it is unclear how the motorized tensioning device includes a housing unit when claim 14 recites that the motorized tensioning device is enclosed within a housing unit. It seems from claim 14 that the housing unit is not part of the motorized tensioning device because it encloses the motorized tensioning device. It is also unclear whether the housing unit of claim 14 is the same housing unit as claim 20 because claim 20 recites “a housing unit”. For the purposes of this office action, the examiner is interpreting the housing unit of claims 14 and 20 as referring to the same structure.

Regarding claim 21, it is unclear what is meant by the first lace member extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels” because it appears from applicant’s specification that the first lace member only extends through one loop channel and each of the plurality of loop channels is not configured to redirect the first lace member because each loop channel receives a separate lace member (para. 64, first loop channel, 447, figs. 1-5). For the purposes of this office action, the examiner is interpreting this to mean that the first lace member extends through one of the plurality of loop channels and enters a medial side of the housing unit to be secured to the first reel member, the one of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters the one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels.


All remaining claims are rejected as depending on a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 ,5,6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Modena et al. (U.S. 20150342304) and further in view of Bernier et al. (U.S. Patent No. 5839210).
Regarding claim 1, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); 
a motorized tensioning device (160 excluding 212) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the sole structure at least by way of the upper, para. 139);
 the motorized tensioning device including a motor assembly  (220,222) coupled to a shaft member (254) by a gear reduction system (228)(para. 94); the motorized tensioning device enclosed within a housing unit (212, para. 143), the motorized tensioning device having a first reel member (246) and a first lace member secured to the first reel member (paras. 97,129, fig. 21); wherein the first reel member is concentrically mounted to the shaft member (para. 116, figs. 9, 16); wherein the motorized tensioning device is activated by a pressure force applied to the sole structure (para. 163); wherein the gear reduction system rotates the shaft member(254) 

	Modena teaches footwear (10) having an upper (12,14) wherein 
 a loop channel (26c) is disposed on a side of the upper (fig. 2), a first lace member (120) extends through the  loop channel  (para. 50) and enters a side of the housing unit (fig. 1, housing of 24) to be secured to a first reel member (para. 51), the housing unit being on an opposing side of the upper from the loop channel (figs. 1,2), the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the lacing guides and internal channels of Beers so that at least one loop channel is disposed on a side of the upper, the housing unit being on an opposing side of the upper from the loop channel, the first lace member extending through the loop channel, the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of the first lace member that exits the loop channel in view of Modena in order to provide increased support and better fit laterally across the upper.
The Beers/Modena combined reference doesn’t specifically teach a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure.
	Bernier teaches an article of footwear (figs. 1,2) having a plurality of loop channels (51) disposed on a lateral side of the upper (fig. 1, can be oriented/worn so that fig. 1 shows the lateral side of the upper)  along the midfoot region of the sole structure (figs. 1,2) to receive a plurality of tensioning elements (18,26) therethrough (col. 3, lines 31-47), a tensioning device (28) on an opposing side of the upper (figs. 1,2)(col. 3, lines 13-64).

Regarding claim 2, the Beers/Modena/Bernier combined reference teaches the motorized tensioning device includes a second reel member (248) and teaches the first lace member attached the first reel member and second reel member (fig, 21) (para. 97); but doesn’t specifically teach a second lace member is secured to the second reel member.
Modena  further teaches one or more tensioning elements (120) along a tension path and connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disposed a second lace member along the same path as the first lace member of the Beers/Modena/Bernier combined reference such that the second lace member is also secured to the second reel member in view of Modena in order to increase the strength and support provided by the laces. 

Regarding claim 5, the Beers/Modena/Bernier combined reference teaches a portion of the second lace member extends through a second localized portion (another of 154) of the upper and wherein the second localized portion of the upper is adjusted in response to the winding of the second lace member in the first rotational direction (para. 71).
Motorized tensioning device is modified for claim 6 to include 212.
Regarding claim 6, the Beers/Modena/Bernier combined reference teaches the motorized tensioning device (160) includes a housing unit (212, para. 143), the housing unit has a first width and a second width relative to a lateral axis (between medial and lateral sides of annotated fig), the lateral axis extending between a medial side and a lateral side, the first width is proximal to a lateral side and the second width is proximal to a medial side; and wherein the first width is different than the second width (see annotated fig.).

    PNG
    media_image1.png
    672
    768
    media_image1.png
    Greyscale

Regarding claim 7, the Beers/Modena/Bernier combined reference further teaches the first reel member (246) and a second reel member (244) are attached at a first end portion (from 622 to 626 underlying 246) of the shaft member (254) (fig. 16)  and wherein the gear reduction system engages a second end portion (620,624) of the shaft member (para. 115).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Modena et al. (U.S. 20150342304) in view of Bernier et al. (U.S. Patent No. 5839210) and further in view of Soderberg et al. (U.S. 20140123449).
Regarding claim 3, the Beers/Modena/Bernier combined reference fails to teach the first reel member has a first diameter and the second reel member has a second diameter different from the first diameter.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the second reel member of the Beers/Modena/Bernier combined reference to have a different diameter than the first reel member in view of Soderberg in order to allow different lace segments to be wound or tensioned at different rates to provide differential tightening and/or zonal adjustment of the shoe or article (para. 60 of Soderberg).

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of Modena et al. (U.S. 20150342304) and further in view of Bernier et al. (U.S. Patent No. 5839210).
Regarding claim 14, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); a motorized tensioning device (160 excluding 212) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the sole structure at least  by way of the upper, para. 139); the motorized tensioning device having a motor assembly (220,222), a shaft member (254) a gear reduction system (228)(para. 94) attaching the motor assembly to the shaft member (paras. 104,115), the motorized tensioning device enclosed within a housing unit (212, para. 143); the motorized tensioning device including a first reel member 
Soderberg teaches footwear with tensioning elements (abstract, para. 3) having a first lace member (1054) having a first end and a second end secured to a  reel assembly, a second lace member attached to the reel assembly (para. 81), wherein the second lace member (1055) has a third end secured to the reel assembly and a fourth end secured to the reel assembly (para. 81)(fig. 10G), and teaches connecting different lace members to different reel members of the reel assembly to prevent or limit tangling of laces (para. 60) and wherein one reel member has a first diameter and another reel member has a second diameter that is different from the first diameter (para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached both ends of the first lace member of Beers to the first reel member and to have added a second lace member having both ends attached to the second reel member and to have formed the first reel member with a diameter different from the diameter of the second reel member in view of Soderberg in order to allow for varied tightness to be applied at different parts of the upper to allow increased fine tuning of the fit of the upper (paras. 60,81,82).

the Beers/Soderberg combined reference fails to teach a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure, the first lace member extending through the plurality of loop channels, each of the plurality of loop channels is configured to redirect the first lace member so that a first 
Modena teaches footwear (10) having an upper (12,14) wherein 
 a loop channel (26c) is disposed on a side of the upper (fig. 2), a first lace member (120) extends through the  loop channel  (para. 50) and enters a side of the housing unit (fig. 1, housing of 24) to be secured to a first reel member (para. 51), the housing unit being on an opposing side of the upper from the loop channel (figs. 1,2), the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of the first lace member that exits the loop channel (fig. 2, paras. 50,51), and teaches that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the lacing guides and internal channels of the Beers/Soderberg combined reference so that at least one loop channel is disposed on a side of the upper, the housing unit being on an opposing side of the upper from the loop channel, the first lace member extending through the loop channel, the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of the first lace member that exits the loop channel in 
The Beers/ Soderberg/Modena combined reference doesn’t specifically teach a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure.
	Bernier teaches an article of footwear (figs. 1,2) having a plurality of loop channels (51) disposed on a lateral side of the upper (fig. 1, can be oriented/worn so that fig. 1 shows the lateral side of the upper)  along the midfoot region of the sole structure (figs. 1,2) to receive a plurality of tensioning elements (18,26) therethrough (col. 3, lines 31-47), a tensioning device (28) on an opposing side of the upper (figs. 1,2)(col. 3, lines 13-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a plurality of loop channels to receive a plurality of tensioning elements (in configuration taught by Modena) to the Beers/ Soderberg/Modena combined reference, the loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure in view of Bernier in order to increase support along the length of the midfoot region. It is noted that the loop channels perform the same function regardless of whether they are on the medial side or lateral side of the article of footwear with the housing unit/tensioning device on the opposing side.
Regarding claim 15, the Beers/ Soderberg/Modena/Bernier combined reference teaches the first lace member is configured to wind upon the first reel member at a first 
Regarding claim 16, the Beers/ Soderberg/Modena/Bernier combined reference further teaches a first lacing guide (26a of Modena), a first medial internal channel, a first lateral internal channel (26 on medial and lateral sides excluding first loop channel of Modena), and first loop channel (26c of Modena) of the plurality of loop channels route the first lace member through the upper (para. 50 of Modena).
Regarding claim 17, the Beers/ Soderberg/Modena/Bernier combined reference doesn’t specifically teach the motorized tensioning device includes a third lace member, the third lace member having a fifth end secured to the first reel member and a sixth end secured to the second reel member.
Soderberg further teaches having a third lace member in order to provide different tension in different areas of the article to improve fit (paras. 59-62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a third lace member to the motorized tensioning device of the Beers/ Soderberg/Modena/Bernier combined reference in view of Soderberg in order to allow further fine tuning of tension  in different areas of the upper to improve fit (paras. 59-62).
the Beers/ Soderberg/Modena/Bernier combined reference doesn’t specifically teach the third lace member having a fifth end secured to the first reel member and a sixth end secured to the second reel member.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have secured one end of the third lace to the first reel member and the other end of the third lace to the second reel member  of the Beers/ Soderberg/Modena/Bernier combined reference in view of Beers in order to help decrease the diameter of wound lace on the spool and minimize torque output reduction(para. 97).
Regarding claim 18, the Beers/ Soderberg/Modena/Bernier combined reference teaches the first gear member and the second gear member comprise a worm drive (para. 96).
Regarding claim 19, the Beers/ Soderberg/Modena/Bernier combined reference further teaches the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper (para. 42, figs. 1-3 of Modena, figs. 1,2 of Bernier).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of Modena et al. (U.S. 20150342304) in view of Bernier et al. (U.S. Patent No. 5839210) and further in view of Jung (U.S. 20140130381).

Jung discloses footwear wherein a battery (34) and controller (on 33) are arranged in a stacked configuration along a vertical axis within a sole portion, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure (fig. 2) (para. 32).
Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the battery and the control unit  of the combined reference in a stacked configuration along a vertical axis within the housing unit within the sole, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure in view of Jung in order to provide a compact motorized tensioning device hidden from view and protected in the sole.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (U.S. 20140070042) in view of Jung (U.S. 20140130381) in view of Soderberg et .

Regarding claim 21, Beers teaches an article of footwear (10), comprising: an upper (102,154); a sole structure (104) attached to the upper (para. 69), the sole structure having a midfoot region (midfoot region of 104); a motorized tensioning device (160 excluding 212) fixedly attached to the midfoot region (fixedly attached to the midfoot region of the sole structure at least  by way of the upper, para. 139) and comprising a battery, a control unit (para. 143), and a housing unit (212, para. 143) encloses the motorized tensioning device (para. 143); the motorized tensioning device having a motor assembly (220,222), a shaft member (254) a gear reduction system (228)(para. 94) attaching the motor assembly to the shaft member (paras. 104,115); the motorized tensioning device including a first reel member (246) and a first lace member attached to the first reel member (paras. 97,129, fig. 21)  and the motorized tensioning device including a second reel member (248); wherein a first gear and a second gear of the gear reduction system comprise a worm drive (para. 96) and are positioned at a first end portion (620,624)  of the shaft member (para. 115); wherein the first reel member and the second reel member are concentrically mounted to a second end portion  (from 622 to 626 underlying 248)  of the shaft member; wherein the motorized tensioning device is activated by a pressure force applied to the sole structure (para. 163); wherein the motor assembly actuates the gear reduction system when the motorized tensioning device is activated (para. 104); wherein the gear reduction system rotates the shaft member thereby rotating the first reel member and the second reel member in a first 
wherein the first lace member has a first end secured to the first reel member and a second end secured to the first reel member; wherein the second lace member has a third end secured to the second reel member and a fourth end secured to the second reel member and wherein the first reel member has a first diameter and the second reel member has a second diameter that is different from the first diameter,
wherein the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper, a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure, the first lace member extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace member so that a first segment of the first lace member that enters one of the plurality of loop channels is parallel with a second segment of the first lace member that exits the one of the plurality of loop channels

Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have arranged the battery and the control unit  of Beers in a stacked configuration along a vertical axis within the housing unit within the sole, and wherein the vertical axis is perpendicular to a horizontal surface of the sole structure in view of Jung in order to provide a compact motorized tensioning device hidden from view and protected in the sole.
The Beers/Jung combined reference fails to teach a second lace member attached to the second reel member, wherein the first lace member has a first end secured to the first reel member and a second end secured to the first reel member; wherein the second lace member has a third end secured to the second reel member and a fourth end secured to the second reel member and wherein the first reel member has a first diameter and the second reel member has a second diameter that is different from the first diameter,
wherein the first lace member and the second lace member are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper, a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure, the first lace member extending through the plurality 
Soderberg teaches footwear with tensioning elements (abstract, para. 3) having a first lace member (1054) having a first end and a second end secured to a  reel assembly, a second lace member attached to the reel assembly (para. 81), wherein the second lace member (1055) has a third end secured to the reel assembly and a fourth end secured to the reel assembly (para. 81)(fig. 10G), and teaches connecting different lace members to different reel members of the reel assembly to prevent or limit tangling of laces (para. 60) and wherein one reel member has a first diameter and another reel member has a second diameter that is different from the first diameter (para. 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have attached both ends of the first lace member of Beers to the first reel member and to have added a second lace member having both ends attached to the second reel member and to have formed the first reel member with a diameter different from the diameter of the second reel member in view of Soderberg in order to allow for varied tightness to be applied at different parts of the upper to allow increased fine tuning of the fit of the upper (paras. 60,81,82).
While Beers teaches the lace may pass through internal channels within the upper (para. 74 of Beers), the Beers/Jung/Soderberg combined reference fails to teach wherein the first lace member and the second lace member are routed from the first reel 
Modena teaches footwear (10) having an upper (12,14) and having one or more tensioning elements (120) connected to a tensioning mechanism (24) to adjust fit of the footwear (para. 36), the one or more tensioning elements routed from the tensioning mechanism through sidewall portions disposed on a medial side and a lateral side of the upper (26 on medial and lateral sides excluding first loop channel) (para. 42)(figs. 1-3), a loop channel (26c) is disposed on one side of the upper (fig. 2), a first lace member (120) extends through the  loop channel  (para. 50) and enters a side of the housing unit (fig. 1, housing of 24) to be secured to a first reel member (para. 51), the housing unit being on the opposing side of the upper from the loop channel (figs. 1,2), the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of the first lace member that exits the loop channel (fig. 2, paras. 50,51) and teaches that channels may be similarly arranged most anywhere on the upper for routing tensioning elements 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the  Beers/Jung/Soderberg combined reference so that the first lace member is routed from the first reel member through sidewall portions disposed on a medial side and a lateral side of the upper, at least one loop channel is disposed on a side of the upper, the housing unit being on an opposing side of the upper from the loop channel, the first lace member extending through the loop channel, the loop channel is configured to redirect the first lace member so that a first segment of the first lace member that enters the loop channel is parallel with a second segment of the first lace member that exits the loop channel in view of Modena in order to provide increased support and better fit laterally across the upper.
While Modena teaches that channels may be similarly arranged most anywhere on the upper for routing tensioning elements (para. 46) and there may be multiple tension paths, each with one or more cables (para. 48) and shows channels across the tongue being parallel to each other, the  Beers/Jung/Soderberg/Modena combined reference doesn’t specifically teach the second lace member routed from the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper, a plurality of loop channels disposed on a lateral side of the upper along the midfoot region of the sole structure.


Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a second tension path to the Beers/Jung/Soderberg Modena combined reference parallel to the tension path of the first lace such that  the second lace member is  routed from the  second reel member through sidewall portions disposed on a medial side and a lateral side of the upper such that portions of the first lace member and the second lace member are arranged in a parallel configuration on a tongue of the upper, and a plurality of loop channels are disposed on a lateral side of the upper along the midfoot region of the sole structure in view of Bernier in order to allow further fine tuning of lateral fit and to increase support along the midfoot region of the upper. It is noted that the loop channels perform the same function regardless of whether they are on the medial side or lateral side of the article of footwear with the housing unit/tensioning device on the opposing side.
Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered.

The double patenting rejection is withdrawn in view of applicant’s claim amendments.
Regarding applicant’s argument that the amendments to claim 1 overcome the 102 rejection, the examiner now rejects  claim 1 over Beers et al. (U.S. 20140070042) in view of Modena et al. (U.S. 20150342304) and further in view of Bernier et al. (U.S. Patent No. 5839210). Claims depending from claim 1 are also rejected as outlined above. The applicant has not provided specific arguments as to why the prior art of record fails to teach the claimed features.
Regarding applicant’s argument that the amendments to claim 14 overcome the Beers/Soderberg combined reference, the examiner now rejects  claim 14 over Beers et al. (U.S. 20140070042) in view of Soderberg et al. (U.S. 20140123449) in view of Modena et al. (U.S. 20150342304) and further in view of Bernier et al. (U.S. Patent No. 5839210). Claims depending from claim 14 are also rejected as outlined above. The applicant has not provided specific arguments as to why the prior art of record fails to teach the claimed features.
Regarding applicant’s argument that Beers, Jung, Soderberg, Modena, and Bernier fails to disclose, teach, or suggest the claimed subject matter of claim 21, the examiner contends that the combination of Beers, Jung, Soderberg, Modena, and Bernier teach the contents of claim 21 as outlined in the rejection above. The applicant has not provided specific arguments as to why the prior art of record fails to teach the claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732 

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732